 

Exhibit 10.5

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO ELECTRIC CITY CORP. THAT SUCH REGISTRATION IS
NOT REQUIRED.

 

Right to Purchase 140,000 Shares of Common Stock of Electric City Corporation
(subject to adjustment as provided herein)

 

COMMON STOCK PURCHASE WARRANT

 

No. 58

 

Issue Date:  September 11, 2003

 

ELECTRIC CITY CORP., a corporation organized under the laws of the State of
Delaware, hereby certifies that, for value received, LAURUS MASTER FUND, LTD.,
or assigns (the “Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company (as defined herein) from and after the Issue Date of
this Warrant and at any time or from time to time before 5:00 p.m., New York
time, through the close of business (Chicago time) September 11, 2008 (the
“Expiration Date”), up to 140,000 fully paid and nonassessable shares of Common
Stock (as hereinafter defined), $.0001 par value per share, at the applicable
Exercise Price per share (as defined below).  The number and character of such
shares of Common Stock and the applicable Exercise Price per share are subject
to adjustment as provided herein.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

(a)                                  The term “Company” shall include Electric
City Corp. and any corporation which shall succeed, or assume the obligations
of, Electric City Corp. hereunder.

 

(b)                                 The term “Common Stock” includes (a) the
Company’s Common Stock, par value $.0001 per share, and (b) any other securities
into which or for which any of the securities described in (a) may be converted
or exchanged pursuant to a plan of recapitalization, reorganization, merger,
sale of assets or otherwise.

 

(c)                                  The term “Other Securities” refers to any
stock (other than Common Stock) and other securities of the Company or any other
person (corporate or otherwise) which the holder of

 

--------------------------------------------------------------------------------


 

the Warrant at any time shall be entitled to receive, or shall have received, on
the exercise of the Warrant, in lieu of or in addition to Common Stock, or which
at any time shall be issuable or shall have been issued in exchange for or in
replacement of Common Stock or Other Securities pursuant to Section 4 or
otherwise.

 

(d)                                 The “Exercise Price” applicable under this
Warrant shall be as follows:

 

a.                                       a price of $2.44 per share  for the
first 40,000 shares acquired hereunder;

 

b.                                      a price of $2.65 per share  for the next
50,000 shares acquired hereunder; and

 

c.                                       a price of $3.07 per share  for any
additional shares acquired hereunder.

 

1.                                       Exercise of Warrant.

 


1.1.                              NUMBER OF SHARES ISSUABLE UPON EXERCISE.  FROM
AND AFTER THE DATE HEREOF THROUGH AND INCLUDING THE EXPIRATION DATE, THE HOLDER
SHALL BE ENTITLED TO RECEIVE, UPON EXERCISE OF THIS WARRANT IN WHOLE OR IN PART,
BY DELIVERY OF AN ORIGINAL OR FAX COPY OF AN EXERCISE NOTICE IN THE FORM
ATTACHED HERETO AS EXHIBIT A (THE “EXERCISE NOTICE”), SHARES OF COMMON STOCK OF
THE COMPANY, SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 4.

 


1.2.                              FAIR MARKET VALUE.  FOR PURPOSES HEREOF, THE
“FAIR MARKET VALUE” OF A SHARE OF COMMON STOCK AS OF A PARTICULAR DATE (THE
“DETERMINATION DATE”) SHALL MEAN:


 

(A)                                  IF THE COMPANY’S COMMON STOCK IS TRADED ON
THE AMERICAN STOCK EXCHANGE OR  ANOTHER NATIONAL EXCHANGE OR IS QUOTED ON THE
NATIONAL OR SMALLCAP MARKET OF THE NASDAQ STOCK MARKET, INC.(“NASDAQ”), THEN THE
CLOSING OR LAST SALE PRICE, RESPECTIVELY, REPORTED FOR THE LAST BUSINESS DAY
IMMEDIATELY PRECEDING THE DETERMINATION DATE.

 

(B)                                 IF THE COMPANY’S COMMON STOCK IS NOT TRADED
ON THE AMERICAN STOCK EXCHANGE OR ANOTHER NATIONAL EXCHANGE OR ON THE NASDAQ BUT
IS TRADED ON THE NASD OTC BULLETIN BOARD, THEN THE MEAN OF THE AVERAGE OF THE
CLOSING BID AND ASKED PRICES REPORTED FOR THE LAST BUSINESS DAY IMMEDIATELY
PRECEDING THE DETERMINATION DATE.

 

(C)                                  EXCEPT AS PROVIDED IN CLAUSE (D) BELOW, IF
THE COMPANY’S COMMON STOCK IS NOT PUBLICLY TRADED, THEN AS THE HOLDER AND THE
COMPANY AGREE OR IN THE ABSENCE OF AGREEMENT BY ARBITRATION IN ACCORDANCE WITH
THE RULES THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION, BEFORE A
SINGLE ARBITRATOR TO BE CHOSEN FROM A PANEL OF PERSONS QUALIFIED BY EDUCATION
AND TRAINING TO PASS ON THE MATTER TO BE DECIDED.

 

(D)                                 IF THE DETERMINATION DATE IS THE DATE OF A
LIQUIDATION, DISSOLUTION OR WINDING UP, OR ANY EVENT DEEMED TO BE A LIQUIDATION,
DISSOLUTION OR WINDING UP PURSUANT TO THE COMPANY’S CHARTER, THEN ALL AMOUNTS TO
BE PAYABLE PER SHARE TO HOLDERS OF THE COMMON STOCK

 

2

--------------------------------------------------------------------------------


 

pursuant to the charter in the event of such liquidation, dissolution or winding
up, plus all other amounts to be payable per share in respect of the Common
Stock in liquidation under the charter, assuming for the purposes of this clause
(d) that all of the shares of Common Stock then issuable upon exercise of the
Warrant are outstanding at the Determination Date.

 

1.3.                              Company Acknowledgment. The Company will, at
the time of the exercise of the Warrant, upon the request of the holder hereof
acknowledge in writing its continuing obligation to afford to such holder any
rights to which such holder shall continue to be entitled after such exercise in
accordance with the provisions of this Warrant. If the holder shall fail to make
any such request, such failure shall not affect the continuing obligation of the
Company to afford to such holder any such rights.

 

1.4.                              Trustee for Warrant Holders. In the event that
a bank or trust company shall have been appointed as trustee for the holders of
the Warrant pursuant to Subsection 3.2, such bank or trust company shall have
all the powers and duties of a warrant agent (as hereinafter described) and
shall accept, in its own name for the account of the Company or such successor
person as may be entitled thereto, all amounts otherwise payable to the Company
or such successor, as the case may be, on exercise of this Warrant pursuant to
this Section 1.

 

2.                                       Procedure for Exercise.

 


2.1                                 DELIVERY OF STOCK CERTIFICATES, ETC. ON
EXERCISE. THE COMPANY AGREES THAT THE SHARES OF COMMON STOCK PURCHASED UPON
EXERCISE OF THIS WARRANT SHALL BE DEEMED TO BE ISSUED TO THE HOLDER AS THE
RECORD OWNER OF SUCH SHARES AS OF THE CLOSE OF BUSINESS ON THE DATE ON WHICH
THIS WARRANT SHALL HAVE BEEN SURRENDERED AND PAYMENT MADE FOR SUCH SHARES IN
ACCORDANCE HEREWITH.  AS SOON AS PRACTICABLE AFTER THE EXERCISE OF THIS WARRANT
IN FULL OR IN PART, AND IN ANY EVENT WITHIN THREE (3) BUSINESS DAYS THEREAFTER,
THE COMPANY AT ITS EXPENSE (INCLUDING THE PAYMENT BY IT OF ANY APPLICABLE ISSUE
TAXES) WILL CAUSE TO BE ISSUED IN THE NAME OF AND DELIVERED TO THE HOLDER, OR AS
SUCH HOLDER (UPON PAYMENT BY SUCH HOLDER OF ANY APPLICABLE TRANSFER TAXES) MAY
DIRECT IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS, A CERTIFICATE OR
CERTIFICATES FOR THE NUMBER OF DULY AND VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE SHARES OF COMMON STOCK (OR OTHER SECURITIES) TO WHICH SUCH HOLDER
SHALL BE ENTITLED ON SUCH EXERCISE, PLUS, IN LIEU OF ANY FRACTIONAL SHARE TO
WHICH SUCH HOLDER WOULD OTHERWISE BE ENTITLED, CASH EQUAL TO SUCH FRACTION
MULTIPLIED BY THE THEN FAIR MARKET VALUE OF ONE FULL SHARE, TOGETHER WITH ANY
OTHER STOCK OR OTHER SECURITIES AND PROPERTY (INCLUDING CASH, WHERE APPLICABLE)
TO WHICH SUCH HOLDER IS ENTITLED UPON SUCH EXERCISE PURSUANT TO SECTION 1 OR
OTHERWISE.


 


2.2                                 EXERCISE.  PAYMENT MAY BE MADE EITHER (I) IN
CASH OR BY CERTIFIED OR OFFICIAL BANK CHECK PAYABLE TO THE ORDER OF THE COMPANY
EQUAL TO THE APPLICABLE AGGREGATE EXERCISE PRICE, (II) BY DELIVERY OF THE
WARRANT, OR SHARES OF COMMON STOCK AND/OR COMMON STOCK RECEIVABLE UPON EXERCISE
OF THE WARRANT IN ACCORDANCE WITH SECTION (B) BELOW, OR (III) BY A COMBINATION
OF ANY OF THE FOREGOING METHODS, FOR THE NUMBER OF COMMON SHARES SPECIFIED IN
SUCH EXERCISE NOTICE (AS SUCH EXERCISE NUMBER SHALL BE ADJUSTED TO REFLECT ANY
ADJUSTMENT IN THE TOTAL NUMBER OF SHARES OF COMMON STOCK ISSUABLE TO THE HOLDER
PER THE TERMS OF THIS WARRANT) AND THE HOLDER SHALL THEREUPON BE ENTITLED TO
RECEIVE THE NUMBER OF DULY AUTHORIZED, VALIDLY ISSUED, FULLY-PAID AND
NON-ASSESSABLE SHARES OF COMMON STOCK (OR OTHER SECURITIES) DETERMINED AS
PROVIDED HEREIN.  NOTWITHSTANDING ANY


 

3

--------------------------------------------------------------------------------


 

provisions herein to the contrary, if the Fair Market Value of one share of
Common Stock is greater than the Exercise Price (at the date of calculation as
set forth below), in lieu of exercising this Warrant for cash, the Holder may
elect to receive shares equal to the value (as determined below) of this Warrant
(or the portion thereof being exercised) by surrender of this Warrant at the
principal office of the Company together with the properly endorsed Exercise
Notice in which event the Company shall issue to the Holder a number of shares
of Common Stock computed using the following formula:


 

 

X=Y

(A-B)

 

 

 

A

 

 

 

 

Where 

X=

the number of shares of Common Stock to be issued to the Holder

 

 

 

 

 

 

Y=

the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)

 

 

 

 

 

A=

the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation)

 

 

 

 

 

B=

Exercise Price (as adjusted to the date of such calculation)

 


3.                                       EFFECT OF REORGANIZATION, ETC.;
ADJUSTMENT OF EXERCISE PRICE.


 


3.1                                 REORGANIZATION, CONSOLIDATION, MERGER, ETC. 
IN CASE AT ANY TIME OR FROM TIME TO TIME, THE COMPANY SHALL (A) EFFECT A
REORGANIZATION, (B) CONSOLIDATE WITH OR MERGE INTO ANY OTHER PERSON, OR (C)
TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS TO ANY OTHER
PERSON UNDER ANY PLAN OR ARRANGEMENT CONTEMPLATING THE DISSOLUTION OF THE
COMPANY, THEN, IN EACH SUCH CASE, AS A CONDITION TO THE CONSUMMATION OF SUCH A
TRANSACTION, PROPER AND ADEQUATE PROVISION SHALL BE MADE BY THE COMPANY WHEREBY
THE HOLDER OF THIS WARRANT, ON THE EXERCISE HEREOF AS PROVIDED IN SECTION 1 AT
ANY TIME AFTER THE CONSUMMATION OF SUCH REORGANIZATION, CONSOLIDATION OR MERGER
OR THE EFFECTIVE DATE OF SUCH DISSOLUTION, AS THE CASE MAY BE, SHALL RECEIVE, IN
LIEU OF THE COMMON STOCK (OR OTHER SECURITIES) ISSUABLE ON SUCH EXERCISE PRIOR
TO SUCH CONSUMMATION OR SUCH EFFECTIVE DATE, THE STOCK AND OTHER SECURITIES AND
PROPERTY (INCLUDING CASH) TO WHICH SUCH HOLDER WOULD HAVE BEEN ENTITLED UPON
SUCH CONSUMMATION OR IN CONNECTION WITH SUCH DISSOLUTION, AS THE CASE MAY BE, IF
SUCH HOLDER HAD SO EXERCISED THIS WARRANT, IMMEDIATELY PRIOR THERETO, ALL
SUBJECT TO FURTHER ADJUSTMENT THEREAFTER AS PROVIDED IN SECTION 4.


 


3.2                                 DISSOLUTION.  IN THE EVENT OF ANY
DISSOLUTION OF THE COMPANY FOLLOWING THE TRANSFER OF ALL OR SUBSTANTIALLY ALL OF
ITS PROPERTIES OR ASSETS, THE COMPANY, CONCURRENTLY WITH ANY DISTRIBUTIONS MADE
TO HOLDERS OF ITS COMMON STOCK, SHALL AT ITS EXPENSE DELIVER OR CAUSE TO BE
DELIVERED TO THE HOLDER THE STOCK AND OTHER SECURITIES AND PROPERTY (INCLUDING
CASH, WHERE APPLICABLE) RECEIVABLE BY THE HOLDER OF THE WARRANT PURSUANT TO
SECTION 3.1, OR, IF THE HOLDER SHALL SO INSTRUCT THE COMPANY, TO A BANK OR TRUST
COMPANY SPECIFIED BY THE HOLDER AND HAVING ITS PRINCIPAL OFFICE IN NEW YORK, NY
AS TRUSTEE FOR THE HOLDER OF THE WARRANT.


 


 

4

--------------------------------------------------------------------------------


 


3.3           CONTINUATION OF TERMS.  UPON ANY REORGANIZATION, CONSOLIDATION,
MERGER ORTRANSFER (AND ANY DISSOLUTION FOLLOWING ANY TRANSFER) REFERRED TO IN
THIS SECTION 3, THIS WARRANT SHALL CONTINUE IN FULL FORCE AND EFFECT AND THE
TERMS HEREOF SHALL BE APPLICABLE TO THE SHARES OF STOCK AND OTHER SECURITIES AND
PROPERTY RECEIVABLE ON THE EXERCISE OF THIS WARRANT AFTER THE CONSUMMATION OF
SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE EFFECTIVE DATE OF
DISSOLUTION FOLLOWING ANY SUCH TRANSFER, AS THE CASE MAY BE, AND SHALL BE
BINDING UPON THE ISSUER OF ANY SUCH STOCK OR OTHER SECURITIES, INCLUDING, IN THE
CASE OF ANY SUCH TRANSFER, THE PERSON ACQUIRING ALL OR SUBSTANTIALLY ALL OF THE
PROPERTIES OR ASSETS OF THE COMPANY, WHETHER OR NOT SUCH PERSON SHALL HAVE
EXPRESSLY ASSUMED THE TERMS OF THIS WARRANT AS PROVIDED IN SECTION 4.  IN THE
EVENT THIS WARRANT DOES NOT CONTINUE IN FULL FORCE AND EFFECT AFTER THE
CONSUMMATION OF THE TRANSACTIONS DESCRIBED IN THIS SECTION 3, THEN THE COMPANY’S
SECURITIES AND PROPERTY (INCLUDING CASH, WHERE APPLICABLE) RECEIVABLE BY THE
HOLDERS OF THE WARRANT WILL BE DELIVERED TO HOLDER OR THE TRUSTEE AS
CONTEMPLATED BY SECTION 3.2.


 


4.                                       EXTRAORDINARY EVENTS REGARDING COMMON
STOCK.  IN THE EVENT THAT THE COMPANY SHALL (A) ISSUE ADDITIONAL SHARES OF THE
COMMON STOCK AS A DIVIDEND OR OTHER DISTRIBUTION ON OUTSTANDING COMMON STOCK,
(B) SUBDIVIDE ITS OUTSTANDING SHARES OF COMMON STOCK, OR (C) COMBINE ITS
OUTSTANDING SHARES OF THE COMMON STOCK INTO A SMALLER NUMBER OF SHARES OF THE
COMMON STOCK, THEN, IN EACH SUCH EVENT, THE EXERCISE PRICE SHALL, SIMULTANEOUSLY
WITH THE HAPPENING OF SUCH EVENT, BE ADJUSTED BY MULTIPLYING THE THEN EXERCISE
PRICE BY A FRACTION, THE NUMERATOR OF WHICH SHALL BE THE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH EVENT AND THE DENOMINATOR OF
WHICH SHALL BE THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY
AFTER SUCH EVENT, AND THE PRODUCT SO OBTAINED SHALL THEREAFTER BE THE EXERCISE
PRICE THEN IN EFFECT. THE EXERCISE PRICE, AS SO ADJUSTED, SHALL BE READJUSTED IN
THE SAME MANNER UPON THE HAPPENING OF ANY SUCCESSIVE EVENT OR EVENTS DESCRIBED
HEREIN IN THIS SECTION 4.  THE NUMBER OF SHARES OF COMMON STOCK THAT THE HOLDER
OF THIS WARRANT SHALL THEREAFTER, ON THE EXERCISE HEREOF AS PROVIDED IN SECTION
1, BE ENTITLED TO RECEIVE SHALL BE INCREASED TO A NUMBER DETERMINED BY
MULTIPLYING THE NUMBER OF SHARES OF COMMON STOCK THAT WOULD OTHERWISE (BUT FOR
THE PROVISIONS OF THIS SECTION 4) BE ISSUABLE ON SUCH EXERCISE BY A FRACTION OF
WHICH (A) THE NUMERATOR IS THE EXERCISE PRICE THAT WOULD OTHERWISE (BUT FOR THE
PROVISIONS OF THIS SECTION 4) BE IN EFFECT, AND (B) THE DENOMINATOR IS THE
EXERCISE PRICE IN EFFECT ON THE DATE OF SUCH EXERCISE.


 


5.                                       CERTIFICATE AS TO ADJUSTMENTS.  IN EACH
CASE OF ANY ADJUSTMENT OR READJUSTMENT IN THE SHARES OF COMMON STOCK (OR OTHER
SECURITIES) ISSUABLE ON THE EXERCISE OF THE WARRANT, THE COMPANY AT ITS EXPENSE
WILL PROMPTLY CAUSE ITS CHIEF FINANCIAL OFFICER OR OTHER APPROPRIATE DESIGNEE TO
COMPUTE SUCH ADJUSTMENT OR READJUSTMENT IN ACCORDANCE WITH THE TERMS OF THE
WARRANT AND PREPARE A CERTIFICATE SETTING FORTH SUCH ADJUSTMENT OR READJUSTMENT
AND SHOWING IN DETAIL THE FACTS UPON WHICH SUCH ADJUSTMENT OR READJUSTMENT IS
BASED, INCLUDING A STATEMENT OF (A) THE CONSIDERATION RECEIVED OR RECEIVABLE BY
THE COMPANY FOR ANY ADDITIONAL SHARES OF COMMON STOCK (OR OTHER SECURITIES)
ISSUED OR SOLD OR DEEMED TO HAVE BEEN ISSUED OR SOLD, (B) THE NUMBER OF SHARES
OF COMMON STOCK (OR OTHER SECURITIES) OUTSTANDING OR DEEMED TO BE OUTSTANDING,
AND (C) THE EXERCISE PRICE AND THE NUMBER OF SHARES OF COMMON STOCK TO BE
RECEIVED UPON EXERCISE OF THIS WARRANT, IN EFFECT IMMEDIATELY PRIOR TO SUCH
ADJUSTMENT OR READJUSTMENT AND AS ADJUSTED OR READJUSTED AS PROVIDED IN THIS
WARRANT.  THE COMPANY WILL FORTHWITH MAIL A COPY OF EACH SUCH CERTIFICATE TO THE
HOLDER OF THE WARRANT AND ANY WARRANT AGENT OF THE COMPANY (APPOINTED PURSUANT
TO SECTION 11 HEREOF).


 


6.                                       RESERVATION OF STOCK, ETC. ISSUABLE ON
EXERCISE OF WARRANT.  THE COMPANY WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE,
SOLELY FOR ISSUANCE AND DELIVERY ON THE EXERCISE OF THE WARRANT, SHARES OF
COMMON STOCK (OR OTHER SECURITIES) FROM TIME TO TIME ISSUABLE ON THE EXERCISE OF
THE WARRANT.

 

5

--------------------------------------------------------------------------------


 


7.                                       ASSIGNMENT; EXCHANGE OF WARRANT. 
SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITIES LAWS, THIS WARRANT, AND THE
RIGHTS EVIDENCED HEREBY, MAY BE TRANSFERRED BY ANY REGISTERED HOLDER HEREOF (A
“TRANSFEROR”) IN WHOLE OR IN PART.  ON THE SURRENDER FOR EXCHANGE OF THIS
WARRANT, WITH THE TRANSFEROR’S ENDORSEMENT IN THE FORM OF EXHIBIT B ATTACHED
HERETO (THE “TRANSFEROR ENDORSEMENT FORM”) AND TOGETHER WITH EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY DEMONSTRATING COMPLIANCE WITH APPLICABLE SECURITIES
LAWS, WHICH SHALL INCLUDE, WITHOUT LIMITATION, A LEGAL OPINION FROM THE
TRANSFEROR’S COUNSEL THAT SUCH TRANSFER IS EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF APPLICABLE SECURITIES LAWS, THE COMPANY AT ITS EXPENSE BUT WITH
PAYMENT BY THE TRANSFEROR OF ANY APPLICABLE TRANSFER TAXES) WILL ISSUE AND
DELIVER TO OR ON THE ORDER OF THE TRANSFEROR THEREOF A NEW WARRANT OF LIKE
TENOR, IN THE NAME OF THE TRANSFEROR AND/OR THE TRANSFEREE(S) SPECIFIED IN SUCH
TRANSFEROR ENDORSEMENT FORM (EACH A “TRANSFEREE”), CALLING IN THE AGGREGATE ON
THE FACE OR FACES THEREOF FOR THE NUMBER OF SHARES OF COMMON STOCK CALLED FOR ON
THE FACE OR FACES OF THE WARRANT SO SURRENDERED BY THE TRANSFEROR.


 


8.                                       REPLACEMENT OF WARRANT.  ON RECEIPT OF
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION
OR MUTILATION OF THIS WARRANT AND, IN THE CASE OF ANY SUCH LOSS, THEFT OR
DESTRUCTION OF THIS WARRANT, ON DELIVERY OF AN INDEMNITY AGREEMENT OR SECURITY
REASONABLY SATISFACTORY IN FORM AND AMOUNT TO THE COMPANY OR, IN THE CASE OF ANY
SUCH MUTILATION, ON SURRENDER AND CANCELLATION OF THIS WARRANT, THE COMPANY AT
ITS EXPENSE WILL EXECUTE AND DELIVER, IN LIEU THEREOF, A NEW WARRANT OF LIKE
TENOR.


 


9.                                       REGISTRATION RIGHTS.  THE HOLDER OF
THIS WARRANT HAS BEEN GRANTED CERTAIN REGISTRATION RIGHTS BY THE COMPANY.  THESE
REGISTRATION RIGHTS ARE SET FORTH IN A REGISTRATION RIGHTS AGREEMENT ENTERED
INTO BY THE COMPANY AND PURCHASER DATED AS OF SEPTEMBER 11, 2003.


 


10.                                 MAXIMUM EXERCISE.  THE HOLDER SHALL NOT BE
ENTITLED TO EXERCISE THIS WARRANT ON AN EXERCISE DATE, IN CONNECTION WITH THAT
NUMBER OF SHARES OF COMMON STOCK WHICH WOULD BE IN EXCESS OF THE SUM OF (I) THE
NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED BY THE HOLDER AND ITS
AFFILIATES ON AN EXERCISE DATE, AND (II) THE NUMBER OF SHARES OF COMMON STOCK
ISSUABLE UPON THE EXERCISE OF THIS WARRANT WITH RESPECT TO WHICH THE
DETERMINATION OF THIS PROVISO IS BEING MADE ON AN EXERCISE DATE, WHICH WOULD
RESULT IN BENEFICIAL OWNERSHIP BY THE HOLDER AND ITS AFFILIATES OF MORE THAN
4.99% OF THE OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY ON SUCH DATE. 
FOR THE PURPOSES OF THE PROVISO TO THE IMMEDIATELY PRECEDING SENTENCE,
BENEFICIAL OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND REGULATION 13D-3 THEREUNDER. 
NOTWITHSTANDING THE FOREGOING, THE RESTRICTION DESCRIBED IN THIS PARAGRAPH MAY
BE REVOKED UPON 75 DAYS PRIOR NOTICE FROM THE HOLDER TO THE COMPANY AND IS
AUTOMATICALLY NULL AND VOID UPON AN EVENT OF DEFAULT UNDER THE NOTE.


 


11.                                 WARRANT AGENT.  THE COMPANY MAY, BY WRITTEN
NOTICE TO THE EACH HOLDER OF THE WARRANT, APPOINT AN AGENT FOR THE PURPOSE OF
ISSUING COMMON STOCK (OR OTHER SECURITIES) ON THE EXERCISE OF THIS WARRANT
PURSUANT TO SECTION 1, EXCHANGING THIS WARRANT PURSUANT TO SECTION 7, AND
REPLACING THIS WARRANT PURSUANT TO SECTION 8, OR ANY OF THE FOREGOING, AND
THEREAFTER ANY SUCH ISSUANCE, EXCHANGE OR REPLACEMENT, AS THE CASE MAY BE, SHALL
BE MADE AT SUCH OFFICE BY SUCH AGENT.


 

6

--------------------------------------------------------------------------------


 


12.                                 TRANSFER ON THE COMPANY’S BOOKS.  UNTIL THIS
WARRANT IS TRANSFERRED ON THE BOOKS OF THE COMPANY, THE COMPANY MAY TREAT THE
REGISTERED HOLDER HEREOF AS THE ABSOLUTE OWNER HEREOF FOR ALL PURPOSES,
NOTWITHSTANDING ANY NOTICE TO THE CONTRARY.


 


13.                                 NOTICES, ETC.  ALL NOTICES AND OTHER
COMMUNICATIONS FROM THE COMPANY TO THE HOLDER OF THIS WARRANT SHALL BE MAILED BY
FIRST CLASS REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, AT SUCH ADDRESS AS
MAY HAVE BEEN FURNISHED TO THE COMPANY IN WRITING BY SUCH HOLDER OR, UNTIL ANY
SUCH HOLDER FURNISHES TO THE COMPANY AN ADDRESS, THEN TO, AND AT THE ADDRESS OF,
THE LAST HOLDER OF THIS WARRANT WHO HAS SO FURNISHED AN ADDRESS TO THE COMPANY.


 


14.                                 VOLUNTARY ADJUSTMENT BY THE COMPANY.  THE
COMPANY MAY AT ANY TIME DURING THE TERM OF THIS WARRANT REDUCE THE THEN CURRENT
EXERCISE PRICE TO ANY AMOUNT AND FOR ANY PERIOD OF TIME DEEMED APPROPRIATE BY
THE BOARD OF DIRECTORS OF THE COMPANY.

 

15.                                 No Shorting.  The Purchaser or any of its
affiliates and investment partners will not and will not cause any person or
entity, directly or indirectly, to engage in “short sales” of the Company’s
Common Stock or any other hedging strategies.

 


16.                                 MISCELLANEOUS.  THIS WARRANT AND ANY TERM
HEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ONLY BY AN INSTRUMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHICH ENFORCEMENT OF SUCH CHANGE, WAIVER,
DISCHARGE OR TERMINATION IS SOUGHT. THIS WARRANT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.  ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS
CONTEMPLATED BY THIS WARRANT SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW
YORK OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT THE HOLDER MAY CHOOSE TO WAIVE THIS PROVISION AND BRING AN ACTION
OUTSIDE THE STATE OF NEW YORK.  THE INDIVIDUALS EXECUTING THIS WARRANT ON BEHALF
OF THE COMPANY AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS AND WAIVE
TRIAL BY JURY.  THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER
PARTY ITS REASONABLE ATTORNEY’S FEES AND COSTS.  IN THE EVENT THAT ANY PROVISION
OF THIS WARRANT IS INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE
OF LAW, THEN SUCH PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT
MAY CONFLICT THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE
OR RULE OF LAW.  ANY SUCH PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE
UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS WARRANT.  THE HEADINGS IN THIS WARRANT ARE FOR PURPOSES OF
REFERENCE ONLY, AND SHALL NOT LIMIT OR OTHERWISE AFFECT ANY OF THE TERMS
HEREOF.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION HEREOF SHALL IN NO
WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION.  THE COMPANY
ACKNOWLEDGES THAT LEGAL COUNSEL PARTICIPATED IN THE PREPARATION OF THIS WARRANT
AND, THEREFORE, STIPULATES THAT THE RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO
BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE APPLIED IN THE
INTERPRETATION OF THIS WARRANT TO FAVOR ANY PARTY AGAINST THE OTHER PARTY.


 

[Balance of page intentionally left blank; signature page follows.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

 

ELECTRIC CITY CORP.

 

 

 

 

 

By:

/s/ John Mitola

 

 

Name:

John Mitola

 

 

Title:

Chief Executive Officer

 

 

 

Witness:

 

 

 

/s/ Jeffrey Mistarz

 

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF SUBSCRIPTION

 

(To be signed only on exercise of Warrant)

 

TO:

Electric City Corp.
1280 Landmeier Road
Elk Grove Village, Illinois  60007
Attention:  Chief Financial Officer

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.         ), hereby irrevocably elects to purchase (check applicable box):

 

                                                    shares of the Common Stock
covered by such Warrant; or

 

                                  the maximum number of shares of Common Stock
covered by such Warrant pursuant to the cashless exercise procedure set forth in
Section 2.

 

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$                  .  Such payment takes the form of (check applicable box or
boxes):

 

                                    $                     in lawful money of the
United States; and/or

 

                                  the cancellation of such portion of the
attached Warrant as is exercisable for a total of                shares of
Common Stock (using a Fair Market Value of $               per share for
purposes of this calculation); and/or

 

                              the cancellation of such number of shares of
Common Stock as is necessary, in accordance with the formula set forth in
Section 2.2, to exercise this Warrant with respect to the maximum number of
shares of Common Stock purchaseable pursuant to the cashless exercise procedure
set forth in Section 2.

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to                                        whose address
is                                                     

 

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

 

Dated:

 

 

 

 

(Signature must conform to name of holder as
specified on the face of the Warrant)

 

 

 

 

 

(Address)

 

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Electric City Corp. into which the within Warrant relates specified
under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Electric City
Corp. with full power of substitution in the premises.

 

Transferees

 

Address

 

Percentage
Transferred

 

Number Transferrred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

(Signature must conform to name of holder as
specified on the face of the Warrant)

 

Signed in the presence of:

 

 

 

 

 

 

 

 

 

 

 

(Name)

 

 

(address)

 

 

 

 

ACCEPTED AND AGREED:
[TRANSFEREE]

 

 

 

 

 

 

(address)

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

10

--------------------------------------------------------------------------------